MELINDA Smith,

FEDERAL BUREAU OF PRISONS,

Petitioner,

Respondent.

Case 1:19-cv-00282 Document1 Filed 04/15/19 Page 1 of 3 PagelID #: 1

UNITED STATES DISTRICT COURT
OF WEST VIRGINIA

BOP Administrative Claim No. TRT—-MXR-2018-05702

; .

| /9-cv- 0028?

REQUEST FOR EXTENSION OF TIME
TO FILE CLAIM UNDER THE FEDERAL
TORT CLAIMS ACT

 

  

gree x
ot he
aoe he
ce

 

 

 

 

PEARY ti, CLERK
RORY District Court
Southern District of West Virginta

 

 

 

REQUEST FOR EXTENSION OF TIME TO FILE CLAIM
UNDER THE FEDERAL TORT CLAIMS ACT

NOW COMES, Melinda Smith, Pro Se Petitioner, ("Smith"), respectful-

ly requesting an extension of time to file her claim under the

Federal Tort Claims Act.

At the present time Petitioner Smith is incarcerated at Alderson

Federal Prison Camp which makes it extremely difficult to gather

all of the necessary Medical Records that is needed from three

different entities to prepare her case.

Petitioner prays that the Court will allow an additional six-month

extension of time to file.

Respectfully submitted,

 
  

 

  

Melind
Pro Sel Litigant

 
Case 1:19-cv-00282 Document1 Filed 04/15/19 Page 2 of 3 PagelD #: 2

CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of this motion
has been placed in the legal mailing system with prepaid postage
to be placed in the U.S. Postal Service to be delivered to’ the

following:

Clerks Office
United States District Court of West Virginia

Elizabeth Kee Federal Building
601 Federal Street, Rm. 2303
Bluefield, WV ,24701

U.S. Department of Justice
Federal Bureau of Prisons
Mid-Atlantic Regional Office
302 Sentinel Drive - Suite 200
Annapolis. JUnction, MD 20701

  

 

 

7 7 |
| . - / any
f nd 1F90 OY mh, 0/9
Melinda Smith — #18930-084 (7 ~ (datey ‘
Alderson Federal Prison Camp ~

P.O. Box.A - Glen Ray Road
Alderson, West Virginia 24901
igo ead Ugg fattest lela

Case 1:19-cv-00282 Document 1 Filed 04/15/19 Page 3 of 3 PagelD #: 3

 

 

%}
g3
%

it

SAIEIS Paylun
LOLPz AM ‘Playenig
BIO SHI3|D -EGET Wicoy
LS [eyapad 109

AM JO NCD 381g PayUH

a SERO-0G9060 |

‘i

O/ LPN | vast
H Nee is

D) “IS WY puep
aro) V4) } hes

_ A309 eb YE rhespralh

enna ve instinct ast SNA

 
